Citation Nr: 1606313	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  12-22 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart condition.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee condition, to include as secondary to a left ankle disability.

3.  Entitlement to service connection for residuals of a hairline fracture of the left ankle. 
 

REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the Board has re-characterized the left knee issue to include the theory of secondary service connection. 

In a July 2012 Statement of the Case (SOC), the RO reopened the Veteran's claims for service connection for heart and left knee conditions, but denied the underlying issues on the merits.  Irrespective of the RO's action, however, the Board must decide whether new and material evidence has been received sufficient to reopen the claims for service connection prior to considering the merits of the underlying claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, these issues have been characterized as set forth on the title page.

In March 2015, the Veteran testified at a video teleconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims folder, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 2.  Thereafter, in July 2015, the Veteran submitted a motion for a 30 day extension of time to submit additional evidence, which was granted in a September 2015 ruling.  
 
The issue of entitlement to service connection for sleep apnea has been raised by the record in a December 2015 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a hairline fracture of the left ankle, as well as the reopened issues of entitlement to service connection for heart and left knee conditions, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  By a November 1985 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a heart condition and a bilateral knee condition on the grounds that these conditions were not shown by the evidence of record.  The Veteran did not appeal the decision.
 
 2.  By an April 2008 rating decision, the RO declined to reopen the previously denied claims of entitlement to service connection for heart and left knee conditions, finding that no new and material evidence had been submitted.  The Veteran did not appeal the decision. 
 
3.  Evidence received since the RO's last final April 2008 decision is new, relates to unestablished facts necessary to substantiate the claims of service connection for heart and left knee conditions, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  A November 1985 rating decision that denied entitlement to service connection for a heart condition and a bilateral knee condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).
 
2.  An April 2008 rating decision that denied service connection for heart and left knee conditions is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

3.  Evidence received since the last final April 2008 decision is new and material, and the claims for service connection for heart and left knee conditions are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In reaching the conclusion that the April 2008 decision is final, the Board is cognizant of the holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. 
§ 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Here, no new evidence pertinent to the issues of service connection for heart and left knee conditions was received between the April 2008 RO decision and the February 2010 claim.  The April 2008 RO decision is therefore final.

The Board has reviewed the evidence added to the record since the last final denial of the claims in April 2008 and finds that the evidence is new and material.  In particular, the June 2012 VA examination report provides information that was not previously available and which relates to unestablished facts necessary to substantiate the claims of service connection.  The examination report reflects statements from the Veteran with respect to the etiology of his currently diagnosed left knee disability.  The report also contains diagnoses of atrial fibrillation and degenerative joint disease of the left knee.  This newly received evidence raises a reasonable possibility of substantiating these claims.  See 38 C.F.R. § 3.156.  Consequently, these claims are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a heart condition is reopened.  To that limited extent, the appeal of this issue is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left knee condition is reopened.  To that limited extent, the appeal of this issue is granted.


REMAND

All Claims

There are outstanding VA treatment records.  In November 2007 VA Forms 21-4142, the Veteran stated that he received treatment for his heart and left leg from the Lakeland Community-Based Outpatient Clinic (CBOC), the Tampa VA Medical Center (VAMC), and the Lakeland VAMC from 1984 to the present.  To date, however, the claims file only contains VA treatment records from the Lakeland VAMC from July 2008 to October 2013, from the Lakeland CBOC from January 2002 to April 2012, and from the Tampa VAMC from December 2001 to January 2015.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

There are also outstanding federal treatment records.  The claims file indicates that the Veteran receives disability benefits from the Social Security Administration  (SSA).  Those records are not in the claims file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Finally, the Veteran testified that he received treatment for his left ankle from the Madigan Army Hospital at Fort Lewis, Washington, sometime between 1981 and 1983.  To date, there is no indication in the claims file that any efforts have been undertaken to obtain these records.  

Left Ankle

The Veteran contends that he injured his left ankle during service.  Specifically, he maintains that he twisted his ankle as he was getting out of a truck, and that he was subsequently diagnosed with a fracture and given a cast to wear.  See Hearing Transcript at 18.  He contends that he has continued to have left ankle pain since that time.

The Board finds that a VA medical examination and opinion assessing whether the Veteran has a left ankle disability that was either incurred during or caused by his military service is warranted in this case. 

The Veterans service treatment records include a September 1977 entrance examination and a February 1984 separation examination that both contain a normal clinical evaluation of the extremities.  

Post-service, a November 1984 VA examination report shows that the Veteran gave a history that included a sprained left ankle incurred while playing basketball during service, with the clinician noting that "this seems to have no relation to the present complaint."  A physical examination was normal and X-rays were negative.  The examiner found no left leg pathology. 

A March 2005 VA treatment record shows that the Veteran reported chronic leg pain; his prior medical history included a diagnosis of diabetes.  The clinician noted trace ankle edema.  July 2010 X-rays showed soft tissue swelling around the left ankle and foot, but were negative for fracture. 

The record contains assertions of an in-service injury and continuity of left ankle problems since service.  It is unclear whether or not the Veteran has a current left ankle disability.  A current disability exists when there is a disability at the time a claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, remand is required for a medical examination and opinion regarding any nexus between any current disability and the Veteran's service.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Knee

The Veteran contends that he injured his left knee on two separate occasions during service.  Specifically, he maintains that: (1) he stepped in a hole in 1980 while performing field exercises in Germany, and (2) he fell in 1982 while stationed at Fort Lewis.  He contends that he has continued to have left knee pain since service.  In the alternative, the Veteran contends that his current left knee disability is secondary to a (currently non-service connected) left ankle disability.

The Board finds that another VA medical examination and opinion assessing the etiology / origin of the Veteran's left knee disability is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded VA orthopedic examinations of his left knee in November 1984 and June 2012.  

A November 1984 VA examination report shows that the Veteran reported that his left leg "quit working over the past 3-4 years."  He also complained of occasional left knee pain.  A physical examination was normal, and X-rays were negative.  The examiner found no left leg pathology. 

The Veteran underwent a VA examination in June 2012.  He reported injuring his left knee while doing field exercises during service.  He stated that he "may have stepped in a hole."  He reportedly went for a medical evaluation and was given pain medication and an Ace bandage.  The Veteran stated that his left knee continued to bother him, and that in 1982 he again fell and injured the left knee while in service.  He stated that his left knee "continued to bother him for years" and that he has sought treatment from both private and VA medical providers.  

The examiner reviewed the claims file and diagnosed degenerative joint disease.  He provided the opinion that it is less likely than not that the Veteran's left knee disability was incurred in or caused by complaints of pain and swelling in February 1984.  He noted that there is "no clinical documentation of a left knee condition/complaint with treatment plan" in the service treatment records.  He concluded that "the absence of medical records from 1984 to present failed to document chronicity of the condition during or since separation from the service until 2005."  The examiner explained that current medical literature supports that degenerative joint disease changes of the knee are more likely secondary to the expected aging process as commonly seen in the Veteran's age group, and that the Veteran's left knee disability was "likely accelerated or aggravated by overweight status (BMI >50)."  

The Board finds that this opinion is inadequate because it fails to address the Veteran's statements pertaining to the consistent presence of his left knee pain.  In addition, the rationale cites to a purportedly incomplete record as there appear to be outstanding medical records.  Therefore, another examination should be conducted to determine the nature and etiology of the Veteran's left knee disability.

Heart

The Veteran contends that he was treated for chest pain on several occasions during his period of active service, and that he has continued to have chest pain and unspecified heart "problems" since that time.  See Hearing Transcript at 4-5.

The Board finds that another VA medical examination and opinion assessing whether the Veteran's heart condition was either incurred during or caused by his military service is warranted in this case.  In making this determination, the Board acknowledges that the Veteran was afforded a VA heart examination in June 2012.  

At the time of his June 2012 VA examination, the Veteran reported that his heart condition started around 1984 while stationed in Germany, stating that his heart was "racing" and he "could feel it pounding."  He remembered wearing a Holter monitor, but could not recall the outcome.  He related intermittent "racing episodes" over the years.  The examiner reviewed the claims file and diagnosed atrial fibrillation.  He provided the opinion that it is less likely than not that the Veteran's heart condition was incurred in or caused by complaints of chest pain / palpitations / shortness of breath in December 1983 and April 1984.  The examiner explained that this condition is an irregular and often rapid heart rhythm that results from abnormal electrical impulses in the upper chambers of the heart.  He noted that there is no atrial fibrillation diagnosis in the service treatment records, and that there are no medical records dated between 1984 and 2007 that document a chronic cardiac condition or complaint.  

The Board finds that this opinion is inadequate because it fails to address the Veteran's statements pertaining to the consistent presence of rapid heartbeat.  In addition, the rationale cites to a purportedly incomplete record as there appear to be outstanding medical records.  Therefore, another examination should be conducted to determine the nature and etiology of the Veteran's heart condition.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Madigan Army Hospital in Fort Lewis, Washington, and request all records pertaining to treatment of the Veteran from January 1981 to December 1983.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained, or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been made, the Veteran should be given proper notice and allowed an opportunity to provide such records.

2.  Obtain any outstanding VA treatment records related to the Veteran's treatment for his left ankle, left knee, and/or heart from:

(a) the Lakeland VAMC from January 1984 to June 2008, 

(b) the Lakeland CBOC from January 1984 to December 2001, and 

(c) the Tampa VAMC from January 1984 to November 2001.  

All records and/or responses received should be associated with the claims file.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact.  38 C.F.R. § 3.159(e) (2015).

3.  Obtain the SSA records pertinent to the Veteran's claim for SSA disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  The Veteran should be informed if records cannot be obtained.

4.  After the development requested in items (1) to (3) is complete, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed left ankle disability.  All records in Veterans Benefits Management System (VBMS) and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.

After conducting a physical examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a) What are the Veteran's current diagnoses pertaining to the left ankle?

(b) For each diagnosed left ankle disability, is it at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the following:

* A November 1984 VA examination report, which contains the Veteran's report of a history that included a sprained left ankle incurred while playing basketball during service, a physical examination that was normal, and X-rays that were negative.  The examiner found no left leg pathology. 

* A March 2005 VA treatment record, which shows that the Veteran reported having chronic leg pain and contains a finding of trace ankle edema.  

* July 2010 X-rays, which showed soft tissue swelling around the left ankle and foot, but were negative for fracture. 

The examiner should reconcile his/her findings with the other medical evidence of record, including the opinion of the November 1984 examiner that the Veteran's reported in-service left ankle sprain "seems to have no relation to the present complaint."  The examiner must also specifically address the Veteran's lay statements regarding this disability, to include his: (a) November 1984 report regarding spraining his left ankle while playing basketball during service; and (b) March 2015 hearing testimony, wherein he stated that he twisted his ankle during service as he was getting out of a truck, that he was subsequently diagnosed with a fracture and given a cast to wear, and that he has continued to have left ankle pain since that time.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After the development requested in items (1) to (4) is complete, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed left knee disability.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.

After conducting a physical examination of the Veteran and performing all clinically-indicated diagnostic testing, the examiner is asked to address the following:

(a) What are the Veteran's current diagnoses pertaining to the left knee?

(b) For each diagnosed left knee disability, is it at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury?  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the following:

* A September 1977 entrance examination, which contains a normal clinical evaluation of the extremities; a denial by the Veteran of a "trick" or locked knee on the accompanying medical history report; and an initial finding that the Veteran was not qualified for service because he was "unable to do knee bends."  

* An April 1984 separation examination, which contains a normal clinical evaluation of the extremities; a denial by the Veteran of a "trick" or locked knee on the accompanying medical history report; the following clinician's report:  "Swollen painful joints - left knee - complains of occasional pain = cold weather and locking up of knee with P.T.  No documentation in health record."

* X-rays dated in May 2005 and June 2011 showing mild degenerative joint disease.

In providing this opinion, the examiner must specifically address the Veteran's lay statements, to include his March 2015 hearing testimony, wherein he stated that he injured his left knee on two separate occasions during service, and that he has continued to have left knee pain since service.  

(c) If, and only if, any currently diagnosed left ankle disability is found to be service-connected and the answer to (b) is "No," is it at least as likely as not (50 percent or greater probability) that the claimed condition is proximately due to or the result of the service-connected left ankle disability?

(d) If, and only if, any currently diagnosed left ankle disability is found to be service-connected and the answer to questions (b) and (c) is "No," is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left ankle disability aggravated the claimed condition?  In this special context, "aggravation" has occurred when it has been medically determined that the claimed condition has undergone an identifiable permanent increase in severity that was proximately due to or the result of the service-connected left ankle disability.  

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  After the development requested in items (1) to (3) is complete, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed heart disability.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed heart condition is related to the Veteran's military service.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the following:

* A September 1977 entrance examination, which contains a normal clinical evaluation of the heart and a denial of chest pain and dizziness on the accompanying medical history report.

* Service treatment records dated in January 1980, December 1983, and February 1984, which show that the Veteran complained of chest pain, along with shortness of breath and dizziness.

* An April 1984 separation examination, which contains a normal clinical evaluation of the heart and a diagnosis of "palpitations history associated with dizziness," and a service treatment record dated two weeks later, which contains a diagnosis of "syndrome of palpitations, shortness of breath, systolic click - suspect Barlow's syndrome."

* A November 2003 VA treatment record, which  contains a diagnosis of anterior T-wave inversion and notes that clinical correlation was needed via electrocardiography (ECG).  

* Private treatment records dated in 2007, which show that the Veteran was diagnosed with asymptomatic bradyarrhythmia, which was thought to be "a normal variant in this patient," and a catheterization reportedly showed nonocclusive disease.  

* A December 2009 private treatment record, which shows that the Veteran was diagnosed with symptomatic bradycardia versus tachycardia bradycardia syndrome.  

* A December 2009 VA treatment record, which contains a diagnosis of atrial fibrillation.  

* A May 2010 treatment record, which shows that the Veteran was diagnosed with cardiomegaly.  

* A March 2011 private treatment record, which contains diagnoses of mild nonobstructive coronary artery disease and paroxysmal atrial fibrillation.

The examiner must specifically address the Veteran's lay statements, to include his March 2015 hearing testimony, wherein he contends that he was treated for chest pain on several occasions during his period of active service, and that he has continued to have chest pain and unspecified heart "problems" since that time.  

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


